OFFICE   OF THE   A-l-l-ORNEY  GENERAL   OF   TEXAS
                                AUSTIN , 3.l




Konorable I. c. m~irtsr
county duaLtar
xunt county
Gretuwlue, ¶kxas
Dear 8lrt




                                     P&-e0inet
                                             m, 5 in
                                     te aeteee ae to



    aarrlea.ana the borrdaware issuaa ana atid an8
    8ome several tiles of eutlbroada were ooaetruoted;
    that it mm tieoeeaaryto purabeaa oai-taluroad
iionoreble             I.   0.    Moihhirtar,        Iiego 2




     i     miohinery and equipmentln order  to ad tha
           work undertaken,thet auoh maohinery in due
           aour~e waa pruohaeedby the Coaalaaloner'e
           Court with the advloe, consent and aealatance
           0f 43ar                0pp0pointd
                                           0itiz8n*8 00dttee                 or
          Just&e Praoinotiio.58             ror out Or and paid
          the money obtahid  rrom  6 sale 0r the bonda;
          that the work has now oeaaad, at least ror
          the duration, beeauacr or the fallqe Or the
          a. P. A. to operate, or baoauee or the die-
          continuanoe 0r the rri t. a. Yrojeote.
                   <The 4suipPurnt pw0ha8adena paid r0r
          by     the Wolfe City Justfoe Praoinot No. 5 to
          ‘do this work 1s very rice motorized e~ul$-
           tnant   that oost pranythousandsor .aouam,
           and conalstr!.   0r ctneJ..D. ~38~~0notor mador
            oust &3895.84,One InternationalTruok ooet-
          ~~l200dlO,wb,Oll6 FOSd TPuOk aoat $2327JiQ
          at    a tota&           0eOt     or   &8&23.40, ana ia now in
          good 00ndiq~2 but fr ptitba   t0 6-a 24~8,
          without q0 ana attanaant 0an whioh it ~0104
          hsve ir being UneQ, will                         QetarioraCa ami loea-
          r a lu o      -va r y   r a p lq y.    l   . i    .*     ‘-j
                                                                     ~’


                  Es cepq7 ,w Our repueet     for k5aaitiarrPl   izhfO23wioo.
you aarisea           ua that    the ~~~ah.laery~l~
                                                  f&aestlon   io to be usea
In the         ConrPliselonis~s’   preolnot                aa md
                                                    equipment    ior  Hunt
county.

                     your puuatlana s?agbe 8tatea.ab r0u.o3f82
                     L Qenthe .~ogmiiwloaers~ court, the
          governing boQ of Justioe Preoinot So. 5 (as
          a politioal~~Mlvlaion authorized to lame
          roea bonas) e~allroadamhlnery enasqulpment
                          ~XoadSin Mid preoinotMO. 5
          usttaln.bullaine,
          with the aaquieeoaneor                     and aonssnt    or    the Cltl-
          maa* Oimmlttee?
                   If the Coaualaaloners*Court OM sell
                             epuiputent
          aaid ifi&Snery ti.nd          oan they sell it
                              Predm’or
          to a cntsPnieslonelb~           the 0cruntyP
Eonorablu I. C. bWihfrtar,pagu 3


            30 'Ii ths Coda3lo@ers*   court oah sa3.l
       tho eqilipmnt,iS~.it.!1eoeESm7 iOr the sale
       to be edvertisedths nem as C:AUsale of any
       other property belongingto thr oounty?
           ire will   rirst   answer       your   secooa   tgu3stion.

           Justice Precirdt Xo. 5, a poiItloa1 subO~lvIeIonof
i:uutcounty, appears to h?v* -P.emptu?ithe yrovlaione of Chap-
tsr 3, Title 22, ‘Vemonza Annotated Civil ctatutes, voted bonds
.for the -purgoeesset forth 3~ emid chapter, sold them, and with
pert of the prooeids purahtieasdthe dascrlbed road maohinary ana
equipment,whloh It now wlahee to 6eU to the cOunty, IOr use
upon Its publla tiada ir am or Mre oi Its Comlaaloneral Pre-
cinats, or to tmyone who may wish to purchese aam.
           The Commleslonera*court or Hunt county k3 not'only
thf3govsrninp, body or fiuntcounty, whl.oh,0r aourse, inaiuaett
all 0r lto commi3rrtonora*   ~Preolnota, but ot Juetloe Praolnet
No6 5, a.body oorporate. A(I ruoh gorernlng body, it bou& the :
maahlnery for the ,preoinot ,ana, it the 8aw 18 aa,       the 6ale
oaanbe mada only by said aourt. BJpold the sale be ma0 to the
oospty or to,the ~saltmar~~* PreofDot        the s(upb aeurt aus%
act for the oounty 01:cikxmlbrrianeir~   PreOiaot'ia m&&g t6a PUr-
ahase. In euoh an event, it 1~ ghe duty Or @aid oourt to pus-
chase the amohlnery at the lowest poaelble prloa. Suoh is tha
establlehedpolioy of tb State es svlde~oad by hxtiale        1659
i~eolsedYtatuter,     requiring auppLis3 or every kina ror use 03 the
oouhty to be purohaeed on eonpetitlvebids. Llkewlsa, It Is the
duty of Said. court to obtain the bssC poaslble price for the
maohlnsry It rreZ$sfor the preokaf. Themmire, th& ComrPiselon-
era' Court~la~ laoed In the anoniolusposition of being the agent
or both the seE er and the purohqser. It la our oplulon that
suah a sale would be oontrary to public polloy and my not be
legally mede.
           In amwer to your firet and third gueotlans,you arw;aa-
Wmd    that it IO our opinion that the Comalsaloners*Court or

                                       .
EionorebleIt C. &atiCl.rter,
                          page $4


Huut County has the implied authority to dlspooe OS the
maahinery and equlpnmntdeearlbadin your letter by bale.
It is our further opinion thet the Purcblneryand equlpumnt
my be sold either et public or private tud.6, with oi?witb-
out edvertisarzmnt,md with or without the aoment of the
Citizena Coamlttee,e aommittm whiah has no oifiaiel st%tua.
See Limestone County v. Garrett et al., 236 Y. 'W.970.
         TruetinCjthat the foragofne surriaientlyanawra're
                                                        your
queetions,we are
                                      Very truly youra i